OPINION — AG — (1) THERE WAS NO STATUTE WHICH REQUIRED A BOARD OF COUNTY COMMISSIONERS TO PURCHASE WITH ADVERTISEMENT FOR COMPETITIVE BIDS CRUSHED ROCK, GRAVEL, SAND OR ASPHALT OR OTHER SURFACING MATERIAL, CEMENT, STEEL, LUMBER, OR OTHER MATERIAL COMMONLY SOLD IN BULK, REGARDLESS OF THE TOTAL COST OF ANY ONE SUCH ITEM OR ONE CLASS OF MATERIAL, REGARDLESS OF THE TOTAL COST OF ANY ONE SUCH ITEM OR ANY ONE SUCH CLASS OF MATERIAL.  (2) A CLAIM AGAINST COUNTY FUNDS REPRESENTING PURCHASES BY THE BOARD OF COUNTY COMMISSIONERS WOULD BE VALID WITHOUT OPEN AND COMPETITIVE BIDDING OF HIGHWAY CONSTRUCTION OR MAINTENANCE MACHINERY OR EQUIPMENT, OR CORRUGATED METAL OR CONCRETE PIPE CULVERTS, WHERE THE TOTAL COST OF EACH PURCHASE DOES NOT EXCEED $1,500.  (3) CLAIMS AGAINST COUNTY FUNDS WOULD BE VALID FOR MONTHLY RENTAL OF ROAD MACHINERY OR EQUIPMENT UNDER A CONTRACT ENTERED INTO BY THE BOARD OF COUNTY COMMISSIONERS WITHIN THE FISCAL YEAR WITHOUT FREE AND COMPETITIVE BIDDING.  (4) COUNTY COMMISSIONERS ARE REQUIRED TO SUBMIT TO COMPETITIVE BIDDING ANY CONTRACT FOR HIGHWAY CONSTRUCTION ON COUNTY HIGHWAYS.  (5) COUNTY COMMISSIONERS ARE NOT REQUIRED TO SUBMIT COMPETITIVE BIDS ANY CONTRACT FOR THE CONSTRUCTION OF ANY CULVERT OR BRIDGE, OR GRADE AND DRAINAGE PROJECT TO BE DEVELOPED OR FOR RECONSTRUCTION OR MAJOR REPAIRS, WHERE SUCH PROJECTS ARE CONFINED TO COUNTY HIGHWAYS, NOT IN COOPERATION WITH THE STATE OR FEDERAL DEPARTMENT OF HIGHWAYS AND ENGINEER'S PLANS AND SPECIFICATIONS ARE NOT REQUIRED BY LAW TO ASSURE CONFORMITY TO STATUTORY MINIMUM RESTRICTIONS. WHERE, HOWEVER, ENGINEER'S PLANS ARE REQUIRED BY LAW TO ASSURE CONFORMITY TO STATUTORY                TO STATUTORY MINIMUM RESTRICTIONS, THE COUNTY COMMISSIONERS ARE REQUIRED TO SUBMIT COMPETITIVE BIDS CONTRACTS FOR SUCH PROJECTS IF THE ENGINEER'S TOTAL ESTIMATE COST FOR MATERIAL AND CONSTRUCTION IS TWO THOUSAND FIVE HUNDRED DOLLARS OR MORE.  CITE: 69 Ohio St. 1961 323 [69-323], 69 Ohio St. 1961 48 [69-48], 61 Ohio St. 1961, 21-48 [61-21-48], 69 Ohio St. 1961 45.2 [69-45.2] [69-45.2], 62 Ohio St. 1961, 430.1-430.4 [62-430.1] — [62-430.4], 69 Ohio St. 1961 45.2 [69-45.2], 61 Ohio St. 1961 22 [61-22], 61 Ohio St. 1961 24 [61-24] [61-24], 61 Ohio St. 1961 29 [61-29], 61 Ohio St. 1961 21 [61-21] [61-21], ARTICLE X, SECTION 31 (JAMES FUSON) ** SEE: OPINION NO. 70-236 (1970) **